DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.  


Information Disclosure Statement
The information disclosure statement (IDS) filed in this case fails to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information… being made of record in the application.  Applicant has cited over 800 references for consideration.  The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the indicated references have been considered in a cumulative manner.


Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
Claim 6, line 5: --the-- should be inserted between “traveling to” and “destination;”.  
Claim 7 should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 7 depends, requires:
An electronic device, comprising:
a display;...
causing, on the display, a display of a first interface representing a mapping application;

and claim 7 requires:
wherein the mapping application is executing on the electronic device and is not displayed on the display.

Claim 7 fails to include the limitation of claim 1 requiring the display to display a first interface representing the mapping application.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (US Publication No. 2009/0192702) in view of Stamm et al. (US Publication No. 2013/0345971).
Bourne teaches:
Re claim 1.  An electronic device, comprising: 
a display (paragraph [0005]); 
one or more processors (paragraph [0005]); and 
memory storing one or more programs configured to be executed by the one or more processors (paragraph [0070]), the one or more programs including instructions for: 
determining, based on the contextual data, whether a user is likely to be traveling to a destination within a threshold length of time (paragraph [0033]: “the service compares the mobile device current location with the time and location of the end user's next appointment”, “The "when to leave" screen preferably includes a map of the end user's current location, which changes to a route map, displaying the commute ahead a given time period (e.g., 5 minutes) before anticipated departure.”); 
in accordance with a determination that the user is likely to be traveling to the destination within the threshold length of time, causing, on the display, a display of a first interface representing a mapping application (paragraph [0033]), wherein the first interface representing the mapping application comprises: 
a set of information associated with traveling to the destination (paragraph [0033]: “The "when to leave" screen preferably includes a map of the end user's current location, which changes to a route map, displaying the commute ahead a given time period (e.g., 5 minutes) before anticipated departure.”); and 
in accordance with a determination that the user is not likely to be traveling to the destination within the threshold length of time, causing, on the display, a display of a second interface representing the mapping application (paragraph [0033]), wherein the second interface representing the mapping application comprises: 
a visual representation of a location of the electronic device (paragraph [0033]: “The "when to leave" screen preferably includes a map of the end user's current location, which changes to a route map, displaying the commute ahead a given time period (e.g., 5 minutes) before anticipated departure.”).

Bourne fails to specifically teach: (re claim 1) An electronic device;
detecting a display triggering event; and
in accordance with a detection of the display triggering event, obtaining contextual data representing a context of the electronic device.

Stamm teaches, at computing device 10 and information card 16, Figure 1; and paragraphs [0036-0038 and 0048], an electronic device may invoke a suggestion module 26 in response to user interaction via a presence-sensitive display (paragraphs [0054 and 0077]).  This suggestion module 26 may search previous communications for one or more portions of information which have time and/or location tags which may be relevant to the current location of computing device 10 and/or the current time of day.  This allows a user to find information relevant to their current location and/or the current time while using less power than would be required by the user performing searches through their device, or by the device performing searches when the user is not indicating their desire for such searches to be performed through a user interaction.  

In view of Stamm’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the device as taught by Bourne, (re claim 1) An electronic device; detecting a display triggering event; and in accordance with a detection of the display triggering event, obtaining contextual data representing a context of the electronic device; since Stamm teaches an electronic device may invoke a suggestion module 26 in response to user interaction via a presence-sensitive display.  This suggestion module 26 may search previous communications for one or more portions of information which have time and/or location tags which may be relevant to the current location of computing device 10 and/or the current time of day.  This allows a user to find information relevant to their current location and/or the current time while using less power than would be required by the user performing searches through their device, or by the device performing searches when the user is not indicating their desire for such searches to be performed through a user interaction.  

Bourne further teaches:
Re claim 2.  Wherein the threshold length of time is greater than or equal to an estimated travel time to the destination (paragraph [0033]).

Re claim 3.  Wherein the contextual data comprises the user's calendar data, and wherein determining whether the user is likely to be traveling to a destination comprises determining whether the user has a scheduled appointment within the threshold length of time based on the calendar data, the scheduled appointment associated with the destination (paragraph [0008]).

Re claim 6.  Wherein the set of information associated with traveling to the destination comprises: 
an estimated time of arrival at the destination; 
an estimated length of time to travel to the destination (commute time, paragraph [0033]); 
one or more directions for traveling to destination; 
a map comprising at least a portion of a route to the destination; or 
traffic information associated with the route to the destination.

Bourne fails to specifically teach: (re claim 11) wherein the display triggering event comprises a touch detected at the display of the electronic device.
Stamm teaches, at paragraphs [0036, 0054, and 0077], an electronic device may invoke a suggestion module 26 in response to user interaction via a presence-sensitive display responsive to touch inputs. This allows a user to indicate they would like for the suggestion module to provide a suggestion.  
In view of Stamm’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the device as taught by Bourne, (re claim 11) wherein the display triggering event comprises a touch detected at the display of the electronic device; since Stamm teaches an electronic device may invoke a suggestion module 26 in response to user interaction via a presence-sensitive display responsive to touch inputs. This allows a user to indicate they would like for the suggestion module to provide a suggestion.  

	Bourne further teaches:
Re claim 12.  A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions for: 
determining, based on the contextual data, whether a user is likely to be traveling to a destination within a threshold length of time (paragraph [0033]: “the service compares the mobile device current location with the time and location of the end user's next appointment”, “The "when to leave" screen preferably includes a map of the end user's current location, which changes to a route map, displaying the commute ahead a given time period (e.g., 5 minutes) before anticipated departure.”); 
in accordance with a determination that the user is likely to be traveling to the destination within the threshold length of time, causing, on the display, a display of a first interface representing a mapping application (paragraph [0033]), wherein the first interface representing the mapping application comprises: 
a set of information associated with traveling to the destination (paragraph [0033]: “The "when to leave" screen preferably includes a map of the end user's current location, which changes to a route map, displaying the commute ahead a given time period (e.g., 5 minutes) before anticipated departure.”); and 
in accordance with a determination that the user is not likely to be traveling to the destination within the threshold length of time, causing, on the display, a display of a second interface representing the mapping application (paragraph [0033]), wherein the second interface representing the mapping application comprises: 
a visual representation of a location of the electronic device (paragraph [0033]: “The "when to leave" screen preferably includes a map of the end user's current location, which changes to a route map, displaying the commute ahead a given time period (e.g., 5 minutes) before anticipated departure.”).

Bourne fails to specifically teach: (re claim 12) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions for: 
detecting a display triggering event; 
in accordance with a detection of the display triggering event, obtaining contextual data representing a context of the electronic device.

Stamm teaches, at computing device 10 and information card 16, Figure 1; and paragraphs [0036-0038, 0048 and 0057], an electronic device may invoke a suggestion module 26 in response to user interaction via a presence-sensitive display (paragraphs [0054 and 0077]).  This suggestion module 26 may search previous communications for one or more portions of information which have time and/or location tags which may be relevant to the current location of computing device 10 and/or the current time of day.  This allows a user to find information relevant to their current location and/or the current time while using less power than would be required by the user performing searches through their device, or by the device performing searches when the user is not indicating their desire for such searches to be performed through a user interaction.  

In view of Stamm’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the storage medium as taught by Bourne, (re claim 12) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display, the one or more programs including instructions for: detecting a display triggering event; in accordance with a detection of the display triggering event, obtaining contextual data representing a context of the electronic device; since Stamm teaches an electronic device may invoke a suggestion module 26 in response to user interaction via a presence-sensitive display.  This suggestion module 26 may search previous communications for one or more portions of information which have time and/or location tags which may be relevant to the current location of computing device 10 and/or the current time of day.  This allows a user to find information relevant to their current location and/or the current time while using less power than would be required by the user performing searches through their device, or by the device performing searches when the user is not indicating their desire for such searches to be performed through a user interaction.  

Bourne further teaches:
Re claim 13.  A method, comprising: 
at an electronic device comprising a display (paragraph [0005]): 
determining, based on the contextual data, whether a user is likely to be traveling to a destination within a threshold length of time (paragraph [0033]: “the service compares the mobile device current location with the time and location of the end user's next appointment”, “The "when to leave" screen preferably includes a map of the end user's current location, which changes to a route map, displaying the commute ahead a given time period (e.g., 5 minutes) before anticipated departure.”); 
in accordance with a determination that the user is likely to be traveling to the destination within the threshold length of time, causing, on the display, a display of a first interface representing a mapping application (paragraph [0033]), wherein the first interface representing the mapping application comprises: 
a set of information associated with traveling to the destination (paragraph [0033]: “The "when to leave" screen preferably includes a map of the end user's current location, which changes to a route map, displaying the commute ahead a given time period (e.g., 5 minutes) before anticipated departure.”); and 
in accordance with a determination that the user is not likely to be traveling to the destination within the threshold length of time, causing, on the display, a display of a second interface representing the mapping application (paragraph [0033]), wherein the second interface representing the mapping application comprises: 
a visual representation of a location of the electronic device (paragraph [0033]: “The "when to leave" screen preferably includes a map of the end user's current location, which changes to a route map, displaying the commute ahead a given time period (e.g., 5 minutes) before anticipated departure.”).

Bourne fails to specifically teach: (re claim 13) at an electronic device comprising a display: 
detecting a display triggering event; 
in accordance with a detection of the display triggering event, obtaining contextual data representing a context of the electronic device. 

Stamm teaches, at computing device 10 and information card 16, Figure 1; and paragraphs [0036-0038 and 0048], an electronic device may invoke a suggestion module 26 in response to user interaction via a presence-sensitive display (paragraphs [0054 and 0077]).  This suggestion module 26 may search previous communications for one or more portions of information which have time and/or location tags which may be relevant to the current location of computing device 10 and/or the current time of day.  This allows a user to find information relevant to their current location and/or the current time while using less power than would be required by the user performing searches through their device, or by the device performing searches when the user is not indicating their desire for such searches to be performed through a user interaction.  

In view of Stamm’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the device as taught by Bourne, (re claim 13) at an electronic device comprising a display: detecting a display triggering event; in accordance with a detection of the display triggering event, obtaining contextual data representing a context of the electronic device; since Stamm teaches an electronic device may invoke a suggestion module 26 in response to user interaction via a presence-sensitive display.  This suggestion module 26 may search previous communications for one or more portions of information which have time and/or location tags which may be relevant to the current location of computing device 10 and/or the current time of day.  This allows a user to find information relevant to their current location and/or the current time while using less power than would be required by the user performing searches through their device, or by the device performing searches when the user is not indicating their desire for such searches to be performed through a user interaction.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bourne (US Publication No. 2009/0192702) as modified by Stamm et al. (US Publication No. 2013/0345971) as applied to claim 1 above, and further in view of Lin et al. (US Publication No. 2010/0291950).
The teachings of Bourne have been discussed above.  Bourne fails to specifically teach: (re claim 4) wherein the contextual data comprises the user's task list data, and wherein determining whether the user is likely to be traveling to a destination comprises determining whether the user has a scheduled task to perform within the threshold length of time based on the task list data, the scheduled task associated with the destination.
Lin teaches, at paragraph [0048], task entries and a to-do list may be used in addition to calendar data to provide reminders of when to leave based on an estimated travel time to upcoming appointments.  This allows such systems to pull data from multiple collections where users store their commitments.
In view of Lin’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the device as taught by Bourne, (re claim 4) wherein the contextual data comprises the user's task list data, and wherein determining whether the user is likely to be traveling to a destination comprises determining whether the user has a scheduled task to perform within the threshold length of time based on the task list data, the scheduled task associated with the destination; since Lin teaches task entries and a to-do list may be used in addition to calendar data to provide reminders of when to leave based on an estimated travel time to upcoming appointments.  This allows such systems to pull data from multiple collections where users store their commitments.

Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (US Publication No. 2009/0192702) as modified by Stamm et al. (US Publication No. 2013/0345971) as applied to claim 1 above, and further in view of Leader et al. (US Publication No. 2013/0345961).
The teachings of Bourne have been discussed above.  Bourne fails to specifically teach: (re claim 5) wherein the contextual data comprises the user's historical activity data, and wherein determining whether the user is likely to be traveling to a destination comprises determining whether the user has a pattern of traveling to the destination at a time during a day, wherein the time during the day is within the threshold length of time from a current time.
Leader teaches, at paragraph [0020], using historical patterns of user behavior, including regular commuting times, to provide context-based recommendations to users with regard to user travel at a time that the user may act upon the information.  
In view of Leader’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the device as taught by Bourne, (re claim 5) wherein the contextual data comprises the user's historical activity data, and wherein determining whether the user is likely to be traveling to a destination comprises determining whether the user has a pattern of traveling to the destination at a time during a day, wherein the time during the day is within the threshold length of time from a current time; since Leader teaches using historical patterns of user behavior, including regular commuting times, to provide context-based recommendations to users with regard to user travel at a time that the user may act upon the information.  

Bourne fails to specifically teach: (re claim 7) wherein the mapping application is executing on the electronic device and is not displayed on the display; (re claim 8) the one or more programs further including instructions for: detecting a selection of a first affordance for launching the mapping application; and in response to detecting the selection of the first affordance, replacing the display of the first interface with a display of the mapping application; (re claim 9) the one or more programs further including instructions for: detecting a selection of a second affordance for launching the mapping application; and in response to detecting the selection of the second affordance, replacing the display of the second interface with a display of the mapping application.
Leader teaches, at paragraph [0086] and Figure 1, widgets associated with an application program may be displayed on a mobile device, and the associated application program may not be invoked until a user selects a corresponding icon.  This allows small bits of information to be displayed on a desktop, and more detailed information to be accessed is so desired.  
In view of Leader’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the device as taught by Bourne, (re claim 7) wherein the mapping application is executing on the electronic device and is not displayed on the display; (re claim 8) the one or more programs further including instructions for: detecting a selection of a first affordance for launching the mapping application; and in response to detecting the selection of the first affordance, replacing the display of the first interface with a display of the mapping application; (re claim 9) the one or more programs further including instructions for: detecting a selection of a second affordance for launching the mapping application; and in response to detecting the selection of the second affordance, replacing the display of the second interface with a display of the mapping application; since Leader teaches widgets associated with an application program may be displayed on a mobile device, and the associated application program may not be invoked until a user selects a corresponding icon.  This allows small bits of information to be displayed on a desktop, and more detailed information to be accessed is so desired.  


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664